ON MOTION FOR REHEARING
Mr. Chief Justice Del Toro
delivered the opinion of the Court.
We are asked to reconsider our judgment of June 27, last, whereby the decision appealed from was affirmed. The former arguments are insisted upon, and it is maintained
*265that the jurisprudence of California supports the contention of the appellant. Citation is made of the case of Tibbet v. Tom Sue, 122 Cal. 206, in which the Supreme Court of that •State expressed itself as follows:
"Respondent asks the privilege of amending the undertaking, if it be held defective by this court. For such relief he invokes section 472 of the Code of Civil Procedure, wherein amendments are allowed to pleadings or proceedings in furtherance of justice. In speaking as to an application to discharge a writ of attachment, the code says: ‘If upon such application it satisfactorily appears that the writ of' attachment was improperly or irregularly issued, it must be discharged.’ (Code Civ. Proc., sec. 558.) This section is specific and expressly directed to the subject of attachments. It must be 'held to control and limit the general provisions of the aforesaid section 473. The law-making body has declared what shall be the action of the court under the circumstances here presented, and such action demands that the writ should be discharged. It is said in Winters v. Pearson, 72 Cal. 553, that the affidavit on attachment is not amendable. The undertaking upon attachment stands upon the same ground.”
However, there is a great difference between the facts in that case and those in the ease at bar. In the California case “The undertaking on attachment does not show the sureties thereon to be either householders or freeholders.” In 'the present case a mere ambiguity was involved; the statutory requirement was complied with, in showing in an -entirely correct manner the status as property-owner of one of the sureties, and in stating as to the other surety that he owned a house on the “Carretera Nueva” (a street) in Santurce. What the court deemed to be lacking was a more specific statement as to the location of the property, and it permitted this omission to be supplied by an amended bond.
Besides, section 558 of the Code of Civil Procedure of California, on which the Supreme Court of that State based its decision in the Tibbet case, supra, is a part of the chapter on “Attachment”, omitted from our Code of 1904, and even if it had not been so omitted, it could not be applied in the *266form which, is quoted in the said decision, rendered in 1898, because that section was amended in 1901 by adding thereto “Provided, however, that when an irregularity in the proceeding can be corrected by amendment, such amendment may be permitted, subject to the provisions of section four hundred', and seventy-three”; and section 473 is identical with the well-known section 140 of our Code of Civil Procedure many times construed by this court.
Por a more detailed study of the question as to what, defects and irregularities render an attachment void, see the note to Fridenberg v. Pierson (18 Cal. 152) on pages 164 to 174 of vol. 79, American Decisions.
As to the date of the bond, it will suffice to remember that, although it is true that the undertaking was prepared beforehand in the form and under the circumstances stated in óur opinion of June 27 last, it did not come into force or-become effective until after the complaint had been filed and the attachment ordered. It was then presented for the purpose of obtaining the writ of attachment, and at that moment the facts recited in the bond were entirely true.
The motion to reconsider must be denied.
Mr. Justice Wolf and Mr. Justice Texidor dissented.